Title: From Abigail Smith Adams to John Quincy Adams, February 1814
From: Adams, Abigail Smith
To: Adams, John Quincy



my dear son
Quincy Febry 1814

I was never more at a loss what to say to you than at the present moment, to accuse you of neglect I cannot, I will not, for I do not believe it possible—yet so unfortunate have I been, that not a line has reachd me from you of a later date than the first of last May, two packets have since been received containing Letters for your Father your Brothers & your children, but not a solatary line for Your mother; who may at least plead her more frequent communications to you than any other of the family—tho unfortunately it has been her painfull office to give you pain by information which she would most joyfully have consignd to any other pen—such has been many of her last Letters, some of which she presumes you must have received some, and therefore she draws a veil over the too distressing scene, just recovering myself from a Dangerous Lung Fever I have but little strength to write yet the opportunity which now presents itself is one which I ought not & cannot on neglect.
Lord Castlereagh dispatches to our government have reachd us before the Neptune has arrived. we are daily and anxiously looking for her, not a line has been received from the ministers by government since their first arrival in Russia—The president has accepted the offer of the prince regent to Negotiate and I presume will nominate a minister to join you in the place of Mr Gallatin—and by this opportunity I write to say that I shall rejoice most sincerely if the negotiation should terminate in an honorable peace—and put an end to the war in which we as a Nation can have no desire to see prolonged, altho in time our troops would be disciplined to the combat and certainly do not want courage. yet they are not a regular Army—and many, many must face through want of experience and able Leaders, and that skill which can only be acquird by time and action—compare our Land forces with our sailors and our Generals, with our Commodores and Captains—what a contrast presents itself? You will hear enough upon this subject to sicken you—
I had a Letter from John the last week who writes me that both he & George and he were well. they have been six weeks without my seeing them. oweing to my own sickness and that of your Mothers Family—soon after I was scayd with a Lung fever Mrs Adams was taken sicke with the same fever, leaving an infant six months old—and at  the same time an absess forming in one Breast I took the Baby home and procured a Nurse into the House where they now both are. she is better of her fever, but her breast is not yet come to the crisis—I was very fortunate in being able to get the Childrens cloaths all made up for winter & they were well provided the weeks before I was taken sicke—  with every accessory— I have written to both of them to get Letters ready and to send them to me before this vessel sails
I hope the Neptune will arrive before the sailing of this ship. that I may feel more spirits and find more pleasing subjects to address you upon than at present themselves to / Your ever affectionate / Mother
A Adams